Case 2:17-cv-02120-JPM-egb Document 169 Filed 12/17/18 Page 1 of 1               PageID 6471



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF TENNESSEE
                                 WESTERN DIVISION


  ELAINE BLANCHARD, KEEDRAN                   )
  FRANKLIN, PAUL GARNER, and                  )
  BRADLEY WATKINS,                            )
                                              )
         Plaintiffs (dismissed),              )
                                              )
  and                                         )       Case No. 2:17-cv-2120-JPM-egb
                                              )
  ACLU OF TENNESSEE, INC.,                    )
                                              )
         Intervening Plaintiff,               )
                                              )
  v.                                          )
                                              )
  CITY OF MEMPHIS, TENNESSEE,                 )
                                              )
         Defendant.                           )


                  ORDER TO SET TELEPHONIC STATUS CONFERENCE


        Before the Court is the Motion for Status Conference filed by Defendant City of

 Memphis on December 14, 2018. (ECF No. 167.) The Motion is well-taken and GRANTED.

 The parties shall appear for a telephonic status conference on Tuesday, December 18, 2018 at

 9:30 a.m.


        IT IS SO ORDERED, this 17nd day of December, 2018.

                                                    /s/ Jon McCalla
                                                   JON P. McCALLA
                                                   UNITED STATES DISTRICT JUDGE
